DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In accordance with the USPTO’s “interim Patent Subject Matter Eligibility Examination Instruction” issued on August 24, 2009, a01 rejections will be applied if the claimed computer readable medium (even storage medium, for example) is not clearly defined to exclude non-statuary transitory media such as a signal or transmission media. In order to give patentable weight to a machine readable medium claim, the medium must be non-transitory. See MPEP 2103.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 11-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0192376).
Regarding claim 1, Lee discloses a wireless communication method applied to a wireless network (Figs. 1A and 2 [0022-0225]), the wireless network 5including a terminal (WTRU 102), a first node (a base station 114a/low power node 204), and a second node (a base station 114b/macro cell 202), the method comprising: 
receiving uplink data from the terminal through an uplink channel of the first node (the WTRU may communicate uplink data with a first node associated with the determined cell and may communicate downlink data with a second node associated with the downlink cell [0005]. An uplink signal may be transmitted to the low power node 204 [0065]), a frequency band of the uplink channel of the first node being identical to a frequency band of a downlink channel of the second node, the frequency band of the uplink channel of the first node being different from the frequency band of a downlink channel of the first node (the first cell and the second cell may have (or use) a same or different frequency bands. For example, the downlink frequency bands for the first cell and for the second cell may have (or use) a different frequency band [0162]);  
10determining a type of the terminal (the WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell. The neighboring cell may be an intra-frequency [decoupled mode], inter-frequency [coupled mode] LTW cell or inter-RAT [0092; 0109-0111]); and 
in response to determining that the terminal is an intra-frequency terminal, transmitting downlink data to the terminal through the downlink channel of the second node (based on determination and measurements of cell selection criteria that may trigger the WTRU to reselect another cell … [0092]. As shown in Fig. 2; in DL/UL decoupled case [intra-frequency] the WTRU may communicate with the macro cell 202 for downlink while transmitting an uplink signal to a low power node 204 [0065; 0098-0099]); 
in response to determining that the terminal is an inter-frequency terminal, transmitting the downlink data to the terminal through the downlink channel of the first node (in a DL/UL coupled case the WTRU may communicate with the macro cell 202 for uplink and downlink [0065]).

Regarding claim 12, Lee discloses a device (Fig. 1B: WTRU 102) comprising: 
one or more processors (processor 118); and 
one or more memories (memory 130) storing computer-readable instructions that, executable by the one or more processors (a processor that comprises processor executable instructions [0005; 0034 and 0479]), cause the one or more processors to perform acts comprising: 
determining that a preset trigger event is detected (a WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell. The measurements and determination of cell selection criteria that may trigger the WTRU reselect to another cell [0092]) or a preset time is reached (the WTRU may determine uplink issues when time T310 or T312 is stared or expires [0471]); 
15transmitting uplink data to a first node through an uplink channel of a first node (the WTRU may communicate uplink data with a first node associated with the determined cell and may communicate downlink data with a second node associated with the downlink cell [0005]. An uplink signal may be transmitted to the low power node 204 [0065]), a frequency band of the uplink channel of the first node being identical to a frequency band of a downlink channel of a second node, the frequency band of the uplink channel of the first node being different from the frequency band of a downlink channel of the first node (the first cell and the second cell may have (or use) a same or different frequency bands. For example, the downlink frequency bands for the first cell and for the second cell may have (or use) a different frequency band [0162]); 
determining a type of a terminal (the WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell. The neighboring cell may be an intra-frequency [decoupled mode], inter-frequency [coupled mode] LTW cell or inter-RAT [0092; 0109-0111]); and 
20in response to determining that the terminal is an intra-frequency terminal, receiving downlink data from the downlink channel of the second node (based on determination and measurements of cell selection criteria that may trigger the WTRU to reselect another cell … [0092]. As shown in Fig. 2; in DL/UL decoupled case [intra-frequency] the WTRU may communicate with the macro cell 202 for downlink while transmitting an uplink signal to a low power node 204 [0065; 0098-0099]); or
 in response to determining that the terminal is an inter-frequency terminal, receiving downlink data from the downlink channel of the first node (in a DL/UL coupled case the WTRU may communicate with the macro cell 202 for uplink and downlink [0065]).

Regarding claim 20, Lee discloses one or more memories storing computer-readable instructions that, executable by one or more processors (processor may be implemented in a computer program, software, and/or firmware incorporated in a computer-readable medium for execution by a computer and/or processor [0479]), cause the one or more processors to perform acts comprising:
 receiving uplink data from a terminal through an uplink channel of a first node (the WTRU may communicate uplink data with a first node associated with the determined cell and may communicate downlink data with a second node associated with the downlink cell [0005]. An uplink signal may be transmitted to the low power node 204 [0065]), a frequency band of the uplink channel of the first node being identical to a frequency band of a downlink channel 5of a second node, the frequency band of the uplink channel of the first node being different from the frequency band of a downlink channel of the first node (the first cell and the second cell may have (or use) a same or different frequency bands. For example, the downlink frequency bands for the first cell and for the second cell may have (or use) a different frequency band [0162]);
 determining that the terminal is an intra-frequency terminal (the WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell. The neighboring cell may be an intra-frequency [decoupled mode], inter-frequency [coupled mode] LTW cell or inter-RAT [0092; 0109-0111]); and 
transmitting downlink data to the terminal through the downlink channel of the second node (based on determination and measurements of cell selection criteria that may trigger the WTRU to reselect another cell … [0092]. As shown in Fig. 2; in DL/UL decoupled case [intra-frequency] the WTRU may communicate with the macro cell 202 for downlink while transmitting an uplink signal to a low power node 204 [0065; 0098-0099]).

(uplink and downlink subframes may be dynamically configured based on one or more HARQ process aspects (e.g., HARQ process timing) [281]. For DL/UL decoupled scenarios, various operation aspects may be considered. Uplink accessibility to a Macro eNB may be considered [0103-0104]).
  
Regarding claims 3 and 14, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein:  20the wireless network further comprises an application terminal; and the downlink data is data generated by the application terminal according to the uplink data received through the first node (the RAN 103/104/105 may be in communication with the core network, which may be any type of network configured to provide voice, data, applications, and/or voice over internet protocol services to one or more the WTRUs [0030]).  

Regarding claim 4, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the determining the type of the terminal includes:  25obtaining type information of the terminal from the uplink data or according to a terminal identifier reported by the terminal (the CE level for PUCCH may be determined or configured as a function of WTRU ID which may be used for uplink transmission [0207]); and in response to determining that the type information indicates an intra-frequency terminal, determining that the terminal is an intra-frequency terminal (the WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell. The neighboring cell may be an intra-frequency [decoupled mode], inter-frequency [coupled mode] LTW cell or inter-RAT [0092; 0109-0111]).  

30 	Regarding claim 5, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the determining the type of the terminal includes: obtaining type information of the terminal from the uplink data or according to a terminal identifier reported by the terminal (the CE level for PUCCH may be determined or configured as a function of WTRU ID which may be used for uplink transmission [0207]); and in response to determining that the type information indicates an inter-frequency terminal, determining that the terminal is an inter-frequency terminal (in a DL/UL coupled case the WTRU may communicate with the macro cell 202 for uplink and downlink [0065]).

Regarding claim 11, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the transmitting the downlink data to the terminal through the downlink channel of the second node includes: determining a second node having a communication distance covering the intra-frequency 5terminal; transmitting the downlink data to the second node; and transmitting, by the second node, the downlink data to the terminal through the downlink channel (See Figs 2, 5 and 6: in a DL/UL decoupled case, and LC-MTC device may communicate with the macro cell 202 for downlink while transmitting an uplink signal to LPN 204. The coverage for uplink may be related to the geographical distance between the WTRU and the base station so that low power node may have better uplink coverage [0065]).

Fig. 5 or Fig. 6 illustrates an example DL/UL decoupled system 500. The node 502 may transmit and/or a WTRU 504 may receive the DL channels. The DL channels may include one or more of a physical DK share channel [PDSCH), PDCCH, EPDCCH, and or PHICH. The PDCCH or EPDCCH may provide UL and/or DL grants to the WTRU [0100-0101]).

Allowable Subject Matter
Claims 6-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harada et al. (US 2020/0374726) discloses user terminal and radio communication method.
Panchal et al. (US 2017/0142632) discloses managing carrier restrictions in a wireless network.
Siomina et al. (US 2014/0133477) discloses method and apparatus for configuring enhanced timing measurements involving multifarious radio links.
JI et al. (US 2014/0071862) discloses uplink transmission method and apparatus in inter-ENB inter-duplex carrier aggregation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	December 31, 2021